Last year, the General Assembly adopted the 2030 Agenda for Sustainable Development as a plan of action for balanced and sustainable global development. The Agenda puts all peoples at the heart of development policy and aspires to give them equitable access to opportunity, progress and prosperity, while leaving no one behind. Such a transformative Agenda represents a crucial paradigm shift in the United Nations development agenda, which seeks to be more inclusive and more responsive to new challenges.
This year marks the seventieth anniversary of Thailand’s membership in the United Nations. It is also the first year of the implementation of important agendas, such as the Sendai Framework for Disaster Risk Reduction, the Paris Agreement, the Addis Ababa Action Agenda and the Sustainable Development Goals (SDGs). The international community must therefore join hands and hearts so as to ensure that those agendas are implemented effectively.
Thailand firmly believes that sustainable development cannot take place where there is no peace and security or when human rights are violated, abused or disregarded. We also hold the opposite to be true — that peace and security is unsustainable without development or when people are deprived of their rights. The three United Nations pillars are therefore truly interconnected and mutually reinforcing. The recent migration crisis is a clear example of just how intertwined the security, development and social dimensions are. No country is immune from the effects of crises happening in other parts of the world. It is therefore our shared responsibility to address all challenges at the root-cause level in order to derive sustainable solutions.
Today we face multilayered and interconnected challenges. Addressing them, as well as finding universal solutions to them, is made all the more complex because of the diversity of the world’s 7 billion people in some 200 countries, with their different beliefs, histories and cultures. The international community should therefore work closely together to find ways of achieving peaceful coexistence based on mutual understanding and respect, as well as shared responsibility, where everyone is given opportunities and basic rights in an equitable and non-discriminatory manner. We must also ensure full respect for, and compliance with, our international obligations, especially those whose breaching could have serious consequences, such as obligations concerning nuclear disarmament.
In order to achieve the Sustainable Development Goals, we must take on shared responsibility and put in collective efforts, as well as promote the active engagement of regional, political and economic groupings. No single country, even the most powerful or prosperous, can go it alone in that regard. International cooperation — be it North-South, South-South, or triangular — is therefore essential and can be the universal push we need to transform our world.
This year, Thailand has the honour of serving as the Chair of the Group of 77 (G-77). Our stated objective has been to transform vision into concrete action. We have therefore been coordinating and bridging the Group’s position with other groups and partners, so as to enhance mutual trust and promote common interests. This year, for the very first time, Thailand, as the chair of the G-77, was invited to the Group of Twenty (G- 20) Summit, held in Hangzhou, where we took part in discussions on how to advance the 2030 Agenda for Sustainable Development. That was an important and historic moment for the G-77, because the G-20 is a grouping of the world’s major economies.
26/30 16-29503 Additionally, Thailand has shared its experiences and lessons learned in overcoming socioeconomic challenges through His Majesty the King’s Sufficiency Economy Philosophy (SEP) as an alternative development model that takes a people-centred approach and emphasizes moderation, reason, resilience, virtue, knowledge and inclusiveness. That Thai model has so far been applied and adapted to fit the national context in over 20 developing countries.
Since assuming the G-77 chairmanship, Thailand has initiated the SEP model for the SDGs partnership programme as a platform for the exchange of views, experiences and best practices among members on issues such as investment and information and communications technology for development. We have also learned about homegrown approaches to development from one another through bilateral and trilateral cooperation arrangements — for example, with our development partners.
Thailand stands ready to promote further cooperation with all groups, such as the Brazil, Russia, India, China and South Africa group and the Association of Southeast Asian Nations (ASEAN), which also attach great importance to sustainable development. We will also strengthen existing regional mechanisms so as to give further impetus to efforts to transform our world. Next month, Thailand will host the second Asia Cooperation Dialogue Summit to discuss, among other things, the implementation of SDGs in the region.
At the ASEAN-United Nations Summit in Vientiane earlier this month, the Secretary-General spoke about the important role played by regional mechanisms in the promotion of international peace and sustainable development. All ASEAN leaders, including myself, believe that the efforts that we will be making to achieve the SDGs will be key factors in the transformation of our world for the better.
The ASEAN Community is now in its first full year. It has brought the peoples of ASEAN closer together, in particular through our economic and cultural links. We see that closer cooperation will also help to reduce conflict and further promote peace within the region.
The Thai Government attaches great importance to achieving sustainable development. We have established the National Committee on Sustainable Development and incorporated the SDGs into our twelfth National Economic and Social Development Plan for 2017-2021 and our 20-year national strategy. We are continuing with our policy of providing quality health-care services for all, as well as ensuring equitable access to education for all, whether they be Thai nationals, migrants or foreign workers. To that end, we can count on the Government’s universal health coverage programme as well as other initiatives, such as the anti-microbial resistance campaign. We also have a compulsory education programme to ensure basic education for all.
Moreover, the Government places high importance on raising living standards, protecting freedoms, reducing disparities and promoting equitable access to basic services. We have reviewed the relevant national laws and regulations with a view to achieving tangible and sustainable results in those areas. We have enacted new legislation on gender equality and have taken measures to protect at-risk and vulnerable groups, including newborn children, persons with disabilities and the elderly. We also provide adequate housing and land distribution to low-income earners, because we believe that those people, if empowered and protected, can be valuable assets and important agents of change in our universal push to transform our world.
On the issue of climate change and the environment, Thailand has ratified the Paris Agreement on Climate Change. We call on other countries that have not yet done so to become party to the Agreement at the earliest as a show of our joint commitment, solidarity and shared responsibility in addressing that issue, which affects all of humankind, especially small island developing States.
With regard to our economy, the Thai Government is implementing the Thailand 4.0 programme, which employs technology and innovation as driving forces for targeted and sustainable economic development in such sectors as agriculture and industry. The programme emphasizes education, infrastructure, research and development, and also creates incentives and an enabling environment for the private sector through improvements in business laws and regulations, so as to be able to fight corruption. We believe that such an approach will help overcome the middle-income trap and allow our people to participate fully in the country’s future.
On peace and international security, Thailand has consistently supported United Nations peacekeeping and peacebuilding operations. Our peacekeepers have participated in some 20 missions and have contributed to enabling local people to live normal lives, play a part in strengthening their own societies and participate in the long-term development of their countries. Those efforts are also consistent with achieving SDG 16, on peaceful and inclusive societies for sustainable development.
Thailand fully supports the effective implementation of SDG 17, on strengthened international cooperation and global partnership. We believe that there is no one-size-fits-all model for development, since each country has its own specific needs and limitations. Therefore, we need to make the appropriate adaptations so as to fit the context of each country by sharing of experiences and best practices, with a view to achieving unity in diversity.
The Thai Government has laid down the foundations for sustainable development. On 7 August, the Thai people voted to approve the draft Constitution in a democratic referendum. At present, constitutional by- laws are being considered that will lead to the holding of general elections in late 2017, in accordance with our road map. That referendum reflects the genuine intentions of the Government to promote the democratic process, while taking into account the views expressed by the international community. The Government came in to oversee the transition period and restore order and security. Once the situation returned to normal with security restored, the Government ended certain temporary measures, such as by lifting, last week, the military jurisdiction over civilians.
The Government remains actively engaged in addressing long-neglected and deeply rooted problems of security, corruption, human trafficking and crime. We believe that addressing the root causes of such problems can serve as a strong foundation for sustainable democracy and good governance, with the hope that Thailand and the Thai people will remain constructive members of the global community in the long term.
Finally, I would like to take this opportunity to pay tribute to Secretary-General Ban Ki-moon for his efforts throughout the past decade. He has been the man behind many important and commendable initiatives driving change and progress in the international community — for example, the Human Rights Up Front initiative and the Agenda for Humanity. I wish him all the best in his future endeavours.
